 
Exhibit 10.2b

 
 
Amendment to the
MISCOR Group, Ltd. Employee Stock Purchase Plan


This Amendment to the MISCOR Group, Ltd., Employee Stock Purchase Plan (the
“Amendment”) is made as of February 7, 2008, by MISCOR Group, Ltd., an Indiana
corporation (the “Corporation”).


RECITALS


WHEREAS, the Board of Directors and shareholders of the Corporation duly
approved and adopted the MISCOR Group, Ltd., Employee Stock Purchase Plan (the
“Plan”); and


WHEREAS, the Corporation desires to amend the Plan to modify the definitions of
“Committee” and “Eligible Employee” under the Plan.


NOW, THEREFORE, the Plan is amended as follows:


1.           Definition of “Committee”.  Subject to Section 3 hereof, Section
2.01(e) of the Plan shall be amended and restated in its entirety to read as
follows:


“(e)           “Committee” means (i) the Compensation Committee of the Board of
Directors, or (ii) another committee of the Board of Directors designated by the
Board of Directors to act as the Committee for purposes of this Plan, or (iii)
the Board of Directors if it determines that it shall act as the Committee for
purposes of this Plan.”


2.           Definition of “Eligible Employee”.  Subject to Section 3 hereof,
Section 2.01(j) of the Plan shall be amended and restated in its entirety to
read as follows:


“(j)           “Eligible Employee” means any person employed by the Corporation
or any of its subsidiaries or controlled entities (as designated by the
Committee) except for:
 
(1)           employees who have been employed less than six (6) months;
 
(2)           employees whose customary employment is twenty (20) hours or less
per week; or
 
(3)           any officer of the Corporation who is also a “highly compensated
employee” within the meaning of the Code Section 414(q).
 
With respect to any individual who first becomes employed after February 7,
2008, in applying the six-month employment requirement of Section 2.01(j)(1)
above, such employee’s period of employment shall include any period of
employment with any employer acquired by the Corporation.”



 
 

--------------------------------------------------------------------------------

 

3.           Effective Date of Amendment.  This Amendment shall be effective as
of the date on which the Board of Directors of the Corporation shall have
approved this Amendment, provided that the shareholders of the Corporation also
approve this Amendment within 12 months after the date of approval by the Board.


4.           General.  Capitalized terms used in this Amendment but not
otherwise defined herein shall have the meanings given to such terms under the
Plan.  All other provisions contained in the Plan and not otherwise amended
pursuant hereto shall remain unchanged and shall continue in full force and
effect.  Except as expressly provided herein, the Plan and this Amendment shall
be construed, wherever possible, in a manner consistent with one another, but in
the event of any irreconcilable inconsistencies, this Amendment shall control.


The Corporation has caused this Amendment to the MISCOR Group, Ltd., Employee
Stock Purchase Plan to be executed as of the date first above written.





 
MISCOR Group, Ltd.
       
By:
/s/ John A. Martell
   
Name: John A. Martell
   
Title: President and Chief Executive Officer
               
Adopted by the Board of Directors of MISCOR Group, Ltd., as of February 7, 2008
         
Adopted by the Shareholders of MISCOR Group, Ltd., as of May 15, 2008


